DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3, 16, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said at least one intermetallic is selected from the group consisting of NiAl, Ni3Al, Ni2Al3, and NiAl3" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim as claim one recited “at least one intermetallic” and does not include the Ni-Al intermetallics.  Accordingly, it is unclear if the Ni-Al intermetallics are alternatives to the Fe-Al intermetallics or if the Fe-Al intermetallics further include the Ni-Al intermetallics.  Clarification is required.
Claim 16 recites “said interface layer includes Zn and Si” and is indefinite as claim 1 recites at least one of Si in 0.5-15 wt% and Zn in an amount of 0.5-85% and it is 
Claim 17 recites “The component of claim 4” and is indefinite as claim 4 stands canceled in applicant’s response filed 01 February 2022.  As such, the dependency of the claim is unclear.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sengoku et al. (US 2019/0160507).
Considering claim 1, Sengoku teaches a hot stamped steel (i.e. a component of a substrate of steel) with a plated layer which includes an interface layer, an intermediate layer, and an oxide layer in order from the base material side to a surface side (Paragraph 13).  The interface layer includes intermetallics of one or more of Fe3Al and FeAl and contains an average Zn content of up to 5% by mass and the intermediate layer comprises Al and Zn (Paragraph 13).
While not teaching a singular example of the instantly claimed component with a Zn content of 0.5-85 wt% as claimed this would have been obvious in view of the teachings of Sengoku as this is considered a conventionally known plated steel product with known interface and intermediate layers known to be used for the manufacturing of prima facie case of obviousness exists.  See MPEP 2144.05.  It is noted that as of the writing of this Office action no objective evidence demonstrating a criticality to the claimed range has been presented.
Considering claim 5, the recitation of “is formed from…” is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the recited method affects the final claimed component.  See MPEP 2113.  As Sengoku teaches a substantially identical product as that which is claimed, Sengoku is considered to meet the product-by-process limitation.
Considering claim 16, Sengoku teaches where the interface layer may comprise Zn and Si (Paragraphs 13 and 16) and is considered to meet the claimed limitation due to indefiniteness as outlined above.
Considering claim 18, due to indefiniteness as outlined above and as the B content is recited in the alternative, Sengoku is considered to meet the instant claim as Sengoku teaches up to 5 mass% Zn (Paragraph 13).

Claims 1, 3, 5, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (US 8,808,867) in view of Deevi et al. (US 6,746,508).
Considering claim 1, Chun teaches bimetallic tubes for hydrocarbon feedstock transportation (abstract) with high temperature corrosion resistance (Column 7 lines 37-3Al precipitate containing alloy (i.e. an interfacial layer) and a further alumina layer (i.e. a top functional layer) thereon (Column 15 lines 19-47).  The bulk alloy powder is taught to be 21.28% Cr, 5.67% Al, 41.55% Fe, and 0.17% Si, balance Ni which corresponds to 31.33% Ni.  The bulk alloy powder is also taught to optionally include intermetallic precipitates of Fe, etc. (Column 10 lines 43-54).  However, Chun does not teach the identity of the Fe intermetallic precipitate.
In a related field of endeavor, Deevi teaches nanoparticles of intermetallic alloys for use in structural and other applications (abstract).  The intermetallic alloy is taught to be nickel-aluminide systems and iron-aluminide systems including compositions of Fe3Al and FeAl (Column 2 lines 55-65) and Ni3Al and NiAl (Column 3 lines 13-21).  The structural applications of the intermetallic materials include piping, heating elements, furnace fixtures, etc. (Column 4 line 64 – Column 5 line 17).
As both Chun and Deevi teach intermetallic alloys for use in tubes/piping, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the Fe-containing intermetallic taught by Chun with the Fe3Al and FeAl materials disclosed by Deevi as these intermetallic compounds are conventionally known to be used in piping applications and one would have had a reasonable expectation of success.  Further, the Ni content disclosed by modified Chun overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie
Considering claim 3, Chun teaches where the intermetallic precipitates include Ni3Al and NiAl (Column 10 lines 43-54).
Considering claim 5, in addition to the disclosure as outlined above Chun teaches where the bulk alloy layer contains the intermetallic precipitates within the bulk alloy (Column 10 lines 43-54) (i.e. in a binder) and where the oxide layer may be a mixture of plural oxides of alumina, silica, etc. (i.e. one oxide is considered a binder) (Column 8 lines 20-33).  Further, “formed by” is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the recited method affects the final claimed component.  See MPEP 2113.  Modified Chun teaches a substantially identical product as that which is claimed and is considered to meet the claimed product.
Considering claim 17, Chun teaches where the intermetallic precipitates may range from 0.1-30.0 wt.% of the bulk alloy (Column 10 lines 43-54).  This range overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 18, due to indefiniteness as outlined above and as the B content is recited in the alternative, modified Chun is considered to meet the instant claim as Chun a Ni content overlapping that which is claimed.

Response to Arguments
Applicant’s arguments, see remarks, filed 01 February 2022, with respect to 35 USC 102 and 35 USC 103 rejections in view of Canourgues, Honda, and Chun have 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yahagi et al. (EP0480404) teaches coated steel sheets with an intermediate intermetallic layer similar to that which is claimed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784